MEMORANDUM **
Eduardo Aguilar Camacho appeals from the district court’s determination, upon limited remand pursuant to United States v. Ameline, 409 F.3d 1073 (9th Cir.2005) (en banc), that it would not have imposed a materially different sentence under advisory Guidelines. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Camacho’s contention that his right to due process was violated because the district court conducted his Ameline resentencing hearing without his presence is foreclosed by United States v. Silva, 472 F.3d 683, 686 (9th Cir.2007). Accordingly, the district court’s order is affirmed.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.